Order issued: September           , 2012




                                                 In The
                                   (Court of Apptats
                          Iffift4 Elistrirt of Zbzas at Dallas
                                           No. 05-12-00594-CV


               S. AMINAH N. MOMIN AND ALL OTHER OCCUPANTS OF
               714 LONE RIDGE WAY, MURPHY, TEXAS 75094, Appellants
                                                   V.

 U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR-IN-INTEREST
       TO BANK OF AMERICA, NATIONAL ASSOCIATION, AS TRUSTEE,
    SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL ASSOCIATION
      AS TRUSTEE FOR MORGAN STANLEY LOAN TRUST 2007-8XS, Appellee

                        On Appeal from the County Court at Law No. 3
                                     Collin County, Texas
                            Trial Court Cause No. 003-00771-2012

                                               ORDER
       By order dated August 20, 2012, the Court ordered Denise Condran, Official Court Reporter for

the County Court at Law No. 3 of Collin County, Texas, to file either: (1) the reporter's record; (2)

written verification that no hearings were recorded; or (3) written verification that appellant has not

requested or made payment arrangements for the record. As of today's date, we have not received either

the reporter's record or written notification regarding request or payment. Accordingly, we again

ORDER Denise Condran to file one of the items listed above WITHIN SEVEN DAYS OF THE

DATE OF THIS ORDER. We notify appellants that if we receive verification of no request or no

payment, we will order the appeal submitted without the reporter's record. See TEX. R. APP. P.37.3(c).
       We DIRECT the Clerk of this Court to send a copy of this order by electronic transmission

to Ms. Condran, appellants, and all counsel of record.